Appeal from a judgment in favor of the plaintiff entered upon the verdict of a jury after a trial in Supreme Court, Clinton County. The plaintiff sustained injuries as the result of a fall on the floor of defendant’s store in Plattsburgh, New York. All that the record discloses is that the floor had been oiled not less than three weeks prior to the accident, that it was in uniform condition and that there was sufficient oil remaining to leave a white mark on the floor where plaintiff’s heel serapéd across it and to soil plaintiff’s stocking when she fell. There is not one scintilla of evidence to indicate that the method of applying the oil to the floor was improper or that there was any unusual accumulation thereof at the point where the accident occurred. In fact, there is no evidence that plaintiff slipped on any off or that oil was the proximate cause of the accident. Judgment reversed, on the law, and the complaint dismissed, without costs. The facts implicit in the judgment are affirmed. Brewster, Deyo and Coon, JJ., concur; Foster, P. J., and Bergan, J., dissent.